Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0169289, filed on 12/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “generating, a velocity profile generator, a velocity profile for maintaining a desired distance to the target object from the vehicle” but should instead read “generating, by a velocity profile generator, a velocity profile for maintaining a desired distance to the target object from the vehicle”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving environment recognizer” in claim 11, “velocity profile generator” in claims 11 and 14-16, and “acceleration calculator” in claims 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “driving environment recognizer” in paragraphs [0035], [0036], and [0050], “velocity profile generator” in paragraphs [0068] and [0071], and “acceleration calculator”  in paragraph [0083].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent (US 2018/0237011 A1, hereinafter referred to as Laurent), and further in view of Luo (US 2019/0135247 A1, hereinafter referred to as Luo).
Regarding claim 1, Laurent teaches: A method of controlling autonomous driving of a vehicle ([0022], a method for controlling a vehicle; [0046], the vehicle can be an autonomous vehicle), the method comprising:
selecting, by a driving environment recognizer, a target object ahead of the vehicle based on driving information ([0024], the longitudinal control shall follow a vehicle in its path; it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign; [0020], the vehicle has sensors that send image data to the processor that detects objects from the images);
generating, by a velocity profile generator, a velocity profile for maintaining a desired distance to the target object from the vehicle ([0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the determined vehicle in the host vehicle path; [0033], the system provides a smooth transition upon a change of desired set speed for a longitudinal control algorithm; polynomial curves are used to profile the signals during the transition phase; see also [0034]);
calculating, by an acceleration calculator, a desired acceleration based on the velocity profile of the vehicle ([0035], the profiled desired acceleration is determined responsive to the controller feedforward term that is used as a proactive command needed for transition; the speed profile is used to provide a reference of the expected host vehicle speed during each step of the transition; the speed reference is then compared with the actual host vehicle to generate an error that is fed into a PID controller; the acceleration profile is the derivative of the speed profile); and
controlling, by a vehicle controller, an actuator of the vehicle based on the desired acceleration ([0042], the diagram combines the feedforward and PID control to provide the desired or corrected or commanded acceleration of the vehicle; [0046], the system can be used in an autonomous vehicle where speed and steering are both controlled by the vehicle in accordance with the disclosed method/process).
However, Laurent does not explicitly teach calculating a desired acceleration based on a delay time of the vehicle.
Luo teaches calculating a desired acceleration based on a delay time of the vehicle ([0062], a transmission process for transmitting a determined acceleration to the control component and the reaction of the control component need some time, resulting in a time delay between the time point when the acceleration is determined and a time point when the control component operates the vehicle; the processing engine determines a corrected acceleration (i.e. target acceleration) based on the time delay).
Laurent and Luo are analogous art to the claimed invention since they are from the similar field of speed and acceleration vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Laurent with the time delay of Luo to create a system for controlling an autonomous vehicle that calculates a desired acceleration based on a velocity profile and a time delay of the vehicle.
The motivation for modification would have been to create a system for controlling an autonomous vehicle that calculates a desired acceleration based on a velocity profile and a time delay of the vehicle in order to have a more accurate target acceleration for the vehicle thus improving the vehicle control system, reducing error, and creating an overall more effective vehicle control system.

Regarding claim 10, Claim 10 corresponds in scope to claim 1 and is similarly rejected. Laurent-Luo further teach: A non-transitory computer-readable recording medium having a program recorded thereon, the program to direct a processor to perform acts of (Laurent, [0020], an electronic control unit or processor can process image data captured by the camera; here, the data and ECU comprise a non-transitory computer-readable medium with a program recorded to perform the vehicle control process; Luo, see at least [0006]).

Regarding claim 11, Claim 11 corresponds in scope to claim 1 and is similarly rejected. Laurent-Luo further teach: An apparatus for controlling autonomous driving of a vehicle, the apparatus comprising (Laurent, [0004], a driving assist system for controlling a vehicle; [0046], the vehicle can be an autonomous vehicle; [0020], the system operates via an electronic control unit (i.e. apparatus for controlling autonomous driving of the vehicle)).

Claims 2-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent (US 2018/0237011 A1, referred to as Laurent), and Luo (US 2019/0135247 A1, referred to as Luo), and further in view of Tang et al. (US 2020/0290611 A1, hereinafter referred to as Tang).
Regarding claim 2, Laurent-Luo further teach: The method of claim 1, further comprising: calculating, by a driving information processor, a target velocity of the vehicle based on a velocity and a heading direction of the target object (Laurent, [0024], the longitudinal control shall follow a vehicle in its path (i.e. heading direction of target object); it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign; [0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the determined vehicle in the host vehicle path; [0025], the host vehicle must control the distance to a target vehicle instead of just the speed of the host vehicle; here, the host vehicle speed is limited by the speed of the target vehicle); and
applying, by the driving information processor, a predetermined weight to a time to collision (TTC) between the vehicle and the target object and calculating a target convergence time (Laurent, [0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the preceding vehicle; here, controlling the distance between vehicles and the host vehicle speed is controlling the time to collision; [0040], the system calculates a time gap between the host and target vehicle; [0043], the controller determines a completion percentage (i.e. time completion, speed progress, and distance progress) which describes the completion along a transition time duration (i.e. target convergence time); the profile is triggered by a distance selection change (such as when a target vehicle is determined in the path of the host vehicle); here, the acceleration and speed profiles are determined based on the distance and time to collision, thus the TTC is given a heavy predetermined weight).
However, Laurent-Luo do not explicitly teach the target velocity is based on a velocity limit of a road on which the vehicle travels. Laurent-Luo do teach controlling the vehicle based on traffic signs (Laurent, [0021]).
Tang teaches the target velocity is based on a velocity limit of a road on which the vehicle travels ([0002], the acceleration profile sets the virtual vehicle object acceleration as a function of a speed difference between the current road speed limit and the current autonomous vehicle speed, and the current autonomous vehicle acceleration; the virtual vehicle object is used to pace the autonomous vehicle’s acceleration in order to implement a smooth and varying acceleration over time until the speed limit is reached).
Laurent, Luo, and Tang are analogous art to the claimed invention since they are from the similar field of speed and acceleration vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Laurent-Luo with the road speed limit of Tang to create a system for controlling an autonomous vehicle wherein the target velocity of the vehicle is based on a velocity limit of a road on which the vehicle travels and velocity and heading direction of a target object.
The motivation for modification would have been to create a system for controlling an autonomous vehicle wherein the target velocity of the vehicle is based on a velocity limit of a road on which the vehicle travels and velocity and heading direction of a target object in order to have a more accurate target acceleration and target velocity for the vehicle thus creating a safer and more effective vehicle control system.

Regarding claim 12, Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3, Laurent-Luo-Tang further teach: The method of claim 2, wherein the velocity profile is classified into an acceleration and deceleration section and a constant velocity section based on the target convergence time (Laurent, Fig. 11, shows an increasing speed profile with acceleration; Fig. 12, shows a speed decrease profile with deceleration, and a constant velocity section when the speed reaches zero (also shown in Fig. 14); Fig. 15, shows an increase in speed due to acceleration and a constant velocity section where the speed levels off; [0040], the system calculates a time gap between the host and target vehicle; [0024], the longitudinal control shall follow a vehicle in its path (i.e. heading direction of target object); it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign; [0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the determined vehicle in the host vehicle path; here, the velocity profile is set based on the target goal, whether that be stopping, starting, or keeping a distance between vehicles, and the target goal is to be completed in a specific amount of time (i.e. target convergence time)). 

Regarding claim 13, Claim 13 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4, Laurent-Luo-Tang further teach: The method of claim 3, wherein generating the velocity profile includes: generating a longitudinal acceleration and deceleration profile in a curve form based on a third order polynomial based on a current velocity, the target velocity, and the target convergence time of the vehicle (Laurent, Figs. 5 and 9, the acceleration or deceleration curves are based on a third order polynomial based; [0036], the single ramp profile is used to ramp the host vehicle speed from a previous value to a new value with continuous first and second derivative curves (acceleration and jerk) within a time frame (target convergence time); see also [0037] and [0040]; Fig. 11, shows an example of the acceleration and speed curves).

Regarding claim 14, Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5, Laurent-Luo-Tang further teach: The method of claim 4, wherein generating the velocity profile includes: determining an initial inclination of the longitudinal acceleration and deceleration profile using a velocity error between the current velocity and the target velocity of the vehicle (Laurent, [0036], the single ramp profile is used to ramp the host vehicle speed from a previous value to a new value with continuous first and second derivative curves (acceleration and jerk) within a time frame (target convergence time); Fig. 12, the current velocity is 1 m/s or mph and the target velocity is 0 m/s or mph thus the error is the difference between these values; the initial inclination of the longitudinal acceleration is shown to be negative values that increase and then decrease in magnitude in order to reach the target velocity); and 
a distance error between a relative distance and a desired distance to the target object (Laurent, [0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the preceding vehicle (i.e. control the error between the relative distance and the desired distance to be zero); [0024], the longitudinal control shall follow a vehicle in its path; it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign; [0041], the system may bring the acceleration to zero to reach the targeted relative distance).

Regarding claim 15, Claim 15 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6, Laurent-Luo-Tang further teach: The method of claim 4, wherein generating the velocity profile includes: calculating coefficients for respective degree-terms of the third order polynomial based on a preset constraint condition (Laurent, Figs. 5 and 9, show calculating coefficients for respective degree-terms of the third order polynomial based on preset constraint conditions),
wherein the preset constraint condition includes a condition that a velocity at the target convergence time is the target velocity and a velocity inclination at the target convergence time is zero (0) (Laurent, [0036], the single ramp profile is used to ramp the host vehicle speed from a previous value to a new value with continuous first and second derivative curves (acceleration and jerk) within a time frame (target convergence time); Fig. 12, the target velocity at the target convergence time is zero, where the velocity inclination is also zero).

Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 7, Laurent-Luo-Tang further teach: The method of claim 4, wherein calculating the desired acceleration includes: extracting a reaction velocity corresponding to the delay time based on the longitudinal acceleration and deceleration profile (Luo, [0062], a transmission process for transmitting a determined acceleration to the control component and the reaction of the control component need some time, resulting in a time delay between the time point when the acceleration is determined and a time point when the control component operates the vehicle; the processing engine determines a corrected acceleration (i.e. target acceleration) based on the time delay; see also Fig. 7; [0069], using the two accelerations, the vehicle can calculate a correction coefficient to determine a desired target acceleration for the vehicle to account for the delay time; here, applying the corrected acceleration profile will extract a reaction velocity accordingly); and
calculating the desired acceleration using a vehicle velocity variation between the reaction velocity and the current velocity for the delay time (Luo, [0067], the processor may determine a first acceleration at a first time point using a formula that includes the instantaneous speed of the vehicle at the first time point, and the distance between the vehicle and the target location at the first time point; [0068], the processor may determine a second reference acceleration at a second time point using a formula that includes an instantaneous speed of the vehicle at the second time point, and the distance between the vehicle and the target location at the second time point; [0069], using the two accelerations, the vehicle can calculate a correction coefficient to determine a desired target acceleration for the vehicle to account for the delay time). The motivation for modification would have been to have a more accurate target acceleration and velocity for the vehicle thus improving the vehicle control system, reducing error, and creating an overall more effective vehicle control system.

Regarding claim 17, Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 8, Laurent-Luo-Tang further teach: The method of claim 2, wherein controlling the actuator includes: after the target convergence time, maintaining a constant velocity of the vehicle depending on the target velocity (Laurent, Fig. 12, after the velocity is decreased to zero (target velocity) at the convergence time (here, 0.9 on the x-axis, the vehicle maintains the zero velocity; [0024], the longitudinal control shall follow a vehicle in its path (i.e. heading direction of target object); it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign).

Regarding claim 18, Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9, Laurent-Luo-Tang further teach: The method of claim 2, wherein the target convergence time is variably adjusted based on a driving environment of the vehicle  (Laurent, [0024], the longitudinal control shall follow a vehicle in its path; it also has the possibility of coming to a stop in response to determination of a stop sign, a stopped vehicle, or a traffic sign; [0023], the vehicle shall perform longitudinal control to control the desired distance between the host vehicle and the determined vehicle in the host vehicle path; [0040], the system calculates a time gap between the host and target vehicle; [0043], the controller determines a completion percentage which describes the completion along a transition time duration (i.e. target convergence time); the profile is triggered by a distance selection change (such as when a target vehicle is determined in the path of the host vehicle or when another vehicle cuts in front of the host vehicle); here, the target convergence time (time given to perform a speed transition) is adjusted based on the driving environment of the host vehicle).
Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bucht et al. (US 2020/0139971 A1): Bucht teaches curve speed adjustment for a road vehicle. Data is gathered by the vehicle and used to determine target velocities, target accelerations, and target distances. 
Yoshimoto et al. (US 2014/0222259 A1): Yashimoto teaches speed profiles for a traveling vehicle and speed and fuel optimization using the speed profiles (Figs. 3-4, 7, 10, 11, and 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664